DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 are currently pending in the present application. Claims 1 and 3-4 are currently amended; and claims 2 and 5-6 are original. The amendment dated April 5, 2021 has been entered into the record.
The drawings are previously objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both the common electrode and the second orientation layer in Figure 4. The objections are now withdrawn as the applicant has amended Figure 4.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cite Murade (US 2007/0296050, hereinafter “Murade `050”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murade `899 (US 2007/0296899), of record, in view of Murade `050 (US 2007/0296050).
Regarding claim 1, Murade `899 discloses an electro-optical device (100 in Figures 1-4 and 8-9; see paragraph [0146] identifying the embodiment shown in Figures 1-4 and 8-9), comprising:
a wiring substrate (44, 43, 42, 41, 12, 10 in Figure 4) including a wiring line (117 in Figure 9);
a common electrode (	21);
a conduction member (56) that is electrically conductive, the conduction member being configured to electrically couple the wiring line and the common electrode (Figure 9; Paragraph [0135] “the opposing-electrode potential lines 116 are connected to the opposing electrode 21 via the vertical-conduction members 56”, Paragraph [0148] “The opposing-electrode potential lines 117 are electrically connected to the vertical-conduction electrodes 116”);

an electro-optical layer (50; Paragraphs [0010], [0098]) disposed between the pixel electrode and the common electrode, and including an electro-optical material (Paragraph [0098]), optical characteristics of which change due to an electric field between the pixel electrode and the common electrode (Paragraphs [0098], [0117]), wherein
the wiring substrate includes:
an insulating layer (44) disposed between the wiring line and the common electrode (Figure 9);
a conduction electrode (116 a, i.e., 116 disposed on 44) between the insulating layer and the common electrode and in contact with the insulating layer (Figure 9), the conduction member being disposed at the conduction electrode (Figure 9; Paragraph [0136]); and
a contact portion (116 disposed in 44) penetrating the insulating layer (Figure 9), the contact portion being configured to electrically couple the conduction electrode and the wiring line (Figure 9; Paragraphs [0135], [0148]).
Murade `899 in the embodiment shown in Figure 9 does not disclose the contact portion composed of a material different from that of the conduction electrode.
However, Murade `899 in the embodiment shown in Figure 6 teaches vertical-conduction electrodes (116) have a two-layer structure including an aluminum layer as a lower layer and a titanium nitride layer as an upper layer (Paragraph [0134]), where a portion of the vertical-conduction electrodes is an upper layer (116 a; Paragraph [0135] “The portions of the opposing-electrode potential lines 116 exposed from the fourth inter-layer insulating film 44 function as vertical conducting portions 116 a”) and a portion of the vertical-conduction electrodes is a lower layer (116 disposed in 44 and under 116 a).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first embodiment of Murade `899 with the teachings of the second embodiment of Murade `899, wherein the contact portion composed of a material is different from that of the conduction electrode, by choosing 116a as an upper layer and 116 as a lower layer, made of aluminum and titanium nitride, respectively, for the purpose of obtaining relatively small resistances (Murade `899: Paragraph [0134]).
Murade `899 further fails to disclose the contact portion includes a plurality of first contact portions that are electrically coupled to the conduction electrode, the plurality of first contact portions being disposed apart from each other.
Murade `050 teaches a contact portion includes a plurality of first contact portions (Figure 9; the plurality of 106 disposed in 44) that are electrically coupled to a conduction electrode (the plurality of 106 disposed in 44 connected to 106 disposed above 44; Paragraph [0104]), the plurality of first contact portions being disposed apart from each other (Figure 9; see also Paragraphs [0056] and [0092], teaching the vertical conduction member 107 of Murade ‘050 functioning as the vertical conduction member 56 of Murade ‘899 ).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Murade `899 contact portion with the teachings of Murade `050, wherein the contact portion includes a plurality of first contact portions that are electrically coupled to the conduction electrode, the plurality of first contact portions being disposed apart from each other as described by Murade `050, for the purpose of preventing more reliably the vertical conduction members from penetrating through the vertical conduction terminals (Murade `050: Paragraph [0109]).

Regarding claim 2, Murade `899 as modified by Murade `050 discloses the limitations of claim 1 above, and Murade `899 further disclose that a surface of the conduction electrode that is in contact with the conduction member is a flat surface (see the surface of 116a in contact with 56, where 116a includes no step, and a step for 56 is formed between 16; Paragraph [0136]) (Regarding “a flat surface”, the examiner consider the applicant’s specification, paragraph [0067] “the contact surface 310 that is a surface in contact with the conduction member 5 is a flat surface as described above. In other words, the conduction electrode 311 includes no step”).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murade `899 in view of Murade `050, and in further view of Kido (US 2001/0053570), of record.
Regarding claim 3, Murade `899 as modified by Murade `050 discloses the limitations of claim 1 above, and Murade `899 further discloses, wherein
the wiring line is a first wiring line (117),
the wiring substrate further includes:
a second wiring line (6a2 in Figure 4); and
a second contact portion (the lower layer of 402 in Figure 4; Paragraph [0128]) penetrating the insulating layer (the lower layer of 402 penetrating at least a portion of 44), and being configured to electrically couple the second wiring line and the pixel electrode (402 couples 6a2 and 9a; Paragraph [0128]), and
a material constituting the second contact portion and a material constituting the plurality of first contact portions are identical to each other (Murade `899: see Paragraphs [0134] and [0128] “402 have a two-layer structure including an aluminum layer as a lower layer and a titanium nitride layer as an upper layer”, teaching 116 and the lower layer of 402 made of aluminum) (Murade ‘050: see Figure 9 and Paragraph [0094] teaching the plurality of first contact portions, where the lower layer of 116 is made of aluminum).
However, Murade `899 does not disclose a material constituting the pixel electrode and a material constituting the conduction electrode are identical to each other.
Kido teaches a pixel electrode and a metallic film formed by titanium nitride (Paragraph [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Murade `899 electro-optical device with the teachings of Kido, where a material constituting the pixel electrode and a material constituting the conduction electrode are identical to each other, for the purpose of reducing the number of manufacturing processes with a suitable material (Kido: Paragraphs [0280], [0285]), where Murade `899  discloses using titanium nitride for the conduction electrode and suggests simplifying the manufacturing process (Paragraph [0149]).

Regarding claim 4, Murade `899 as modified by Murade `050 and Kido discloses the limitations of claim 3 above, and Murade `899 further discloses, wherein
the wiring substrate further includes:
a supply electrode (102 in Figure 1; Paragraph [0135] “the vertical-conduction electrodes 116 … as opposing-electrode-potential lines through which an opposing-electrode potential is supplied from an external circuit via an external-circuit connecting terminal 102”; note that 116 in Figure 2 is 117 in Figure 9) electrically coupled to the first wiring line, and being configured to supply a signal (Paragraph [0135] “an opposing-electrode potential”) to the first wiring line; and
a third contact portion (see Figure 2 of Murade `899 below annotated by the examiner, “116a`”; see Paragraph [0146] identifying the embodiment shown in Figures 1-4 and 8-9) penetrating the insulating layer (Figure 9), and being configured to electrically couple the first wiring line and the supply electrode (Figure 9; Paragraphs [0135], [0148]), and
a material constituting the third contact portion and the material constituting the plurality of first contact portions are identical to each other (Murade `899: Figure 2, a plurality of identical 116/116` provided surrounding the pixel region 10; Figures 1-2 and 8-9 and [0135] and [0141]) (Murade ‘050: see Figure 9 and Paragraph [0094] teaching the plurality of first contact portions, where the lower layer of 116 is made of aluminum).
    
    PNG
    media_image1.png
    364
    674
    media_image1.png
    Greyscale

However, Murade `899 does not disclose a material constituting the supply electrode and the material constituting the conduction electrode are identical to each other.
Kido discloses a metallic film is formed by titanium nitride (Paragraph [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Murade `899 electro-optical device with the teachings of Kido, where a material constituting the supply electrode and the material constituting the conduction electrode are identical to each other, for the purpose of reducing the number of manufacturing processes with a suitable material (Kido: Paragraphs [0280], [0285]), where Murade `899  discloses using titanium nitride for the conduction electrode and suggests simplifying the manufacturing process (Paragraph [0149]).

Regarding claim 6, Murade `899 as modified by Murade `050 discloses the limitations of claim 1 above, and Murade `899 further discloses an electronic apparatus (1100 in Figure 24), comprising the electro-optical device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murade `899 in view of Murade `050, and in further view of Tang (US 2017/0153518), of record.
Regarding claim 5, Murade `899 as modified by Murade `050 discloses the limitations of claim 1 above.
However, Murade `899 does not disclose that a thickness of the conduction electrode is equal to or greater than a thickness of the pixel electrode.
Tang teaches a thickness of the extending electrode (471 in Figure 5) is equal to a thickness of the pixel electrode (412; Paragraph [0061] “the thickness of the extending electrode (which is equal to the thickness of the pixel electrode)”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Murade `899 electro-optical device with the teachings of Tang, wherein a thickness of the conduction electrode is equal to or greater than a thickness of the pixel electrode as Tang teaches the thickness thereof. One would have been motivated to considering the size of the conduction electrode while it can abut against the substrate (Tang: Paragraphs [0040]-[0041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871